0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2022 has been entered.
Response to Amendment
Claims 1-16 and 18-20 remain pending in the application.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Final Office Action dated 1 July 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 10-11, 13-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Padan (US 2006/0108476) in view of Muscatell (US 4,441,973).
Regarding claim 1, Padan discloses an external aircraft removable tank (3/4/6/7, see par. 4) configured for attachment to an aircraft via a pylon (102/104/106) mounted under the wings of said aircraft (fig. 1) that serves both to mechanically support the tank and to convey electrical power and control signals to the tank (par. 33). 
Padan does not disclose the tank comprising: an opening in a lower surface thereof; a releasable shutter configured to selectively open and close the opening, and an actuator disposed entirely inside said tank, articulated to the shutter and responsive to a switching signal conveyed from the aircraft for moving the shutter from the closed position to an open position whereby fire suppressant stored in the tank can be released through the opening.
Muscatell teaches an external aircraft tank (2, see figs. 1 or 2) comprising an opening in a lower surface thereof (fig. 2a), a releasable shutter (5/5’/5” or 15) configured to selectively open and close the opening (col. 5, ln. 9-18; figs. 1a, 1b or col. 5, ln. 19-42; fig. 2a), and an actuator (3/4 or 13/14) disposed entirely inside said tank (fig. 1a or fig. 2a), articulated to the shutter and responsive to a switching signal conveyed from the aircraft (col. 5, ln. 9-18 or col. 5, ln. 28-38) for moving the shutter from the closed position (fig. 1a or fig. 2a) to an open position (fig. 1b or fig. 2b) whereby fire suppressant stored in the tank can be released through the opening.
Both Padan and Muscatell are directed to fuel tanks for aircraft.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tank of Padan to further comprise an opening in a lower surface thereof, a releasable shutter configured to selectively open and close the opening, and an actuator disposed entirely inside said tank, articulated to the shutter and responsive to a switching signal conveyed from the aircraft for moving the shutter from the closed position to an open position, as taught by Muscatell.  Such an modification was known to provide the ability to jettison the contents of the tank during an emergency situation (Muscatell - col. 1, ln. 15-18).  
Regarding claim 2, Padan in view of Muscatell discloses the tank described regarding claim 1, and further Muscatell further teaches wherein the shutter includes one or more doors arranged for sliding on an internal surface of the tank (figs. 2a, 2b).  
Regarding claim 3, Padan in view of Muscatell discloses the tank described regarding claim 1, and Muscatell further teaches wherein the shutter includes one or more doors (5/5’/5”) attached by hinges (200/200’/201/201’/202/202’) to a respective edge of the opening (figs. 1a, 1b) and being responsive to the switching signal for swinging open (col. 5, ln. 9-18).
Regarding claim 10, Padan in view of Muscatell discloses the tank described regarding claim 1, and further comprising a shell having an Outer Mold Line (OML) that conforms to that of an external fuel tank authorized for transport by the aircraft (fig. 1).
Regarding claim 11, Padan in view of Muscatell discloses the tank described regarding claim 1, and further being a retrofitted fuel tank whose Outer Mold Line (OML) is unchanged during its conversion for releasable storage of fire suppressant (fig. 1 - the tank can be a retrofitted fuel tank; further, it is noted that the use of the tank does not impart patentability if the structure being claimed is unchanged).
Regarding claim 13, Padan discloses an external aircraft removable tank (3/4/6/7, see par. 4) configured for attachment to an aircraft via a pylon (102/104/106) mounted under the wings of said aircraft (fig. 1) that serves to mechanically support the tank (par. 33). 
Padan does not disclose the tank comprising: an opening in a lower surface thereof; a releasable shutter configured to selectively open and close the opening, and an actuator energized by electrical power disposed entirely within said tank and articulated to the shutter and responsive to a switching signal conveyed from the aircraft for moving the shutter from a closed position to an open position whereby fire suppressant stored in the tank can be released through the opening.
Muscatell teaches an external aircraft tank (2, see figs. 1 or 2) comprising an opening in a lower surface thereof (fig. 2a), a releasable shutter (5/5’/5” or 15) configured to selectively open and close the opening (col. 5, ln. 9-18; figs. 1a, 1b or col. 5, ln. 19-42; fig. 2a), and an actuator (3/4 or 13/14) energized by electrical power (col. 5, ln. 9-18 or col. 5, ln. 28-38) disposed entirely inside said tank (fig. 1a or fig. 2a) and articulated to the shutter and responsive to a switching signal conveyed from the aircraft (col. 5, ln. 9-18 or col. 5, ln. 28-38) for moving the shutter from the closed position (fig. 1a or fig. 2a) to an open position (fig. 1b or fig. 2b) whereby fire suppressant stored in the tank can be released through the opening.
Both Padan and Muscatell are directed to fuel tanks for aircraft.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tank of Padan to further comprise an opening in a lower surface thereof, a releasable shutter configured to selectively open and close the opening, and an actuator disposed entirely inside said tank, articulated to the shutter and responsive to a switching signal conveyed from the aircraft for moving the shutter from the closed position to an open position, as taught by Muscatell.  Such an modification was known to provide the ability to jettison the contents of the tank during an emergency situation (Muscatell - col. 1, ln. 15-18).
Regarding claim 14, Padan in view of Muscatell discloses the tank described regarding claim 13, and further Muscatell further teaches wherein the shutter includes one or more doors arranged for sliding on an internal surface of the tank (figs. 2a, 2b).  
Regarding claim 16, Padan in view of Muscatell discloses the tank described regarding claim 13, and Muscatell further teaches wherein the actuator includes a motor (13) that operates a gear wheel in meshing engagement with a gear track (14) supported on an internal surface of the shutter (figs. 2a, 2b).
Regarding claim 18, Padan in view of Muscatell discloses the tank described regarding claim 13, and further comprising a shell having an Outer Mold Line (OML) that conforms to that of an external fuel tank authorized for transport by the aircraft (fig. 1).
Regarding claim 19, Padan in view of Muscatell discloses the tank described regarding claim 13, and further being a retrofitted fuel tank whose Outer Mold Line (OML) is unchanged during its conversion for releasable storage of fire suppressant (fig. 1 - the tank can be a retrofitted fuel tank; further, it is noted that the use of the tank does not impart patentability if the structure being claimed is unchanged).
Claims 4-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Padan in view of Muscatell and further in view of Hawkshaw (US 3,423,053).
Regarding claim 4, Padan in view of Muscatell discloses the external aircraft removable tank described regarding claim 3.  Padan in view of Muscatell does not disclose wherein the releasable shutter is biased into the closed position before operation of the actuator.
Hawkshaw teaches an external aircraft tank (“P”, which includes the tank “T”, see col. 3, ln. 23-24) configured for attachment to an aircraft via a pylon that serves both to mechanically support the tank and to convey electrical power and control signals to the tank (figs. 1, 2), the tank comprising: an opening (20) in a lower surface thereof (fig. 5), a releasable shutter (21) configured to selectively open and close the opening (col. 3, ln. 34-35; col. 4, ln. 9-12 and 26-31; fig. 5), and an actuator (18/33/37/39/40, see col. 3, ln. figs. 7-11) disposed entirely inside said tank (figs. 7-11) articulated to the shutter (figs. 7-11) and responsive to a switching signal conveyed from the aircraft for moving the shutter from the closed position to an open position (col. 7, ln. 36-39) whereby fire suppressant stored in the tank can be released through the opening; and further wherein the shutter includes one or more doors attached by hinges (23) to a respective edge of the opening and being responsive to the switching signal for swinging open (col. 3, ln. 37-38; fig. 8) and the releasable shutter is biased into the closed position before operation of the actuator (col. 3, ln. 65-68; col. 4, ln. 9-12 - the pin 39 is received in the recess 33 to bias the shutter closed; col. 6, ln. 3-5).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the external aircraft removable tank of Padan in view of Muscatell such that the releasable shutter is biased into the closed position before operation of the actuator, as taught by Hawkshaw, since this would ensure the default position of the shutter is closed such that the external tank is able to contain a fluid.  
Regarding claim 5, Padan in view of Muscatell and Hawkshaw discloses the tank described regarding claim 4, and Hawkshaw further teaches wherein: at least one spring (96) is coupled to the shutter for applying a biasing force to maintain the shutter into the closed position (col. 6, ln. 3-8), and the actuator is configured to overcome the biasing force of the spring (fig. 8).
Regarding claim 6, Padan in view of Muscatell and Hawkshaw discloses the tank described regarding claim 4, and further wherein the actuator is responsive to electrical power conveyed thereto for moving the shutter into the closed position (Muscatell - col. 5, ln. 9-18 or col. 5, ln. 28-38; Hawkshaw - col. 7, ln. 46-53).
Regarding claim 7, Padan in view of Muscatell and Hawkshaw discloses the tank described regarding claim 6, and Hawkshaw further teaches wherein the actuator is configured to open the shutter upon interruption of electrical power (col. 6, ln. 8-27).
Regarding claim 15, Padan in view of Muscatell discloses the external aircraft removable tank described regarding claim 13.  Padan in view of Muscatell does not disclose further wherein the actuator is configured to open the shutter upon interruption of electrical power.
Hawkshaw teaches the external aircraft tank described regarding claim 4, above, and further wherein the actuator is configured to open the shutter upon interruption of electrical power (col. 6, ln. 8-27).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tank of Padan in view of Muscatell to further configure the actuator to open the shutter upon interruption of electrical power, as taught by Hawkshaw, since this would ensure that the tank is opened in the event electrical power is lost, as can happen during an emergency with the aircraft.  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Padan in view of Muscatell and further in view of Toeckes et al. (US 2012/0222874).
Regarding claim 8, Padan in view of Muscatell discloses the tank described regarding claim 2.  Padan in view of Muscatell does not disclose wherein the actuator is configured to close the shutter upon application of electrical power of a first polarity and to open the shutter upon application of electrical power of an opposite polarity.
Toeckes teaches an external aircraft tank (10) comprising an opening (42) in a lower surface thereof (par. 26; fig. 1), a releasable shutter (18) configured to cover the opening (fig. 5), and an actuator (102) articulated to the shutter (par. 34) for moving the shutter from the closed position to an open position (par. 34), wherein the actuator is configured to close the shutter upon application of electrical power of a first polarity and to open the shutter upon application of electrical power of an opposite polarity (par. 45).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator of the tank of Padan in view of Muscatell to close the shutter upon application of electrical power of a first polarity and to open the shutter upon application of electrical power of an opposite polarity, as taught by Toeckes, since this was known to reverse the direction of rotation of the motor (Toeckes, par. 45), which would cause the shutter to move in the opposite direction.  
Regarding claim 9, Padan in view of Muscatell and Toeckes discloses the tank described regarding claim 8, and Muscatell further teaches wherein the actuator includes a motor (13) that operates a gear wheel in meshing engagement with a gear track (14) supported on an internal surface of the shutter (figs. 2a, 2b).
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Padan in view of Muscatell and further in view of Foy et al. (US 5,320,185).
Padan in view of Muscatell discloses the tank described regarding claim 1 and claim 13.  Padan in view of Muscatell does not disclose wherein the actuator is responsive to discharge of fire suppressant for closing the shutter.
Foy teaches an aircraft tank (12) configured for attachment to an aircraft (col. 1, ln. 7-8), the tank comprising: an opening in a lower surface thereof (fig. 1), a releasable shutter (14/16) configured to cover the opening (fig. 1), and an actuator articulated to the shutter and responsive to a switching signal conveyed from the aircraft for moving the shutter from the closed position to an open position (col. 2, ln. 30-31 - “openable/closeable door panels, or doors, 14, 16 (which define a variable opening of tank 12)”; col. 2, ln. 38-39 - “a door panels controller capable of controllably opening and closing door panels”) whereby fire suppressant stored in the tank is released through the opening (col. 1, ln. 13-14) and wherein the actuator is responsive to discharge of fire suppressant for closing the shutter (col. 7, ln. 18-23 and 29-46).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator of the tank of Pada in view of Muscatell to be responsive to discharge of fire suppressant for closing the shutter, as taught by Foy, since this was known to provide the ability to control the amount of fluid within the tank is released (col. 10, ln. 12-24) and would allow the pilot to release a desired fraction of fuel within the tank, but not the entirety.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752